Exhibit 10.57

CARDINAL HEALTH, INC.

RESTRICTED SHARE UNITS AGREEMENT

On August 15, 2006 (the “Grant Date”), Cardinal Health, Inc, an Ohio corporation
(the “Company”), has awarded to Robert D. Walter (“Awardee”) 28,490 Restricted
Share Units (the “Restricted Share Units” or “Award”), representing an unfunded
unsecured promise of the Company to deliver common shares, without par value, of
the Company (the “Shares”) to Awardee as set forth herein. The Restricted Share
Units have been granted pursuant to the Cardinal Health, Inc. 2005 Long-Term
Incentive Plan, as amended (the “Plan”), and shall be subject to all provisions
of the Plan, which are incorporated herein by reference, and shall be subject to
the provisions of this Restricted Share Units Agreement (this “Agreement”).
Capitalized terms used in this Agreement which are not specifically defined
shall have the meanings ascribed to such terms in the Plan.

1. Vesting. Subject to the provisions set forth elsewhere in this Agreement, the
Restricted Share Units shall vest in accordance with the following schedule:
33.33% of the Restricted Share Units shall vest on the first anniversary of the
Grant Date, an additional 33.33% of the Restricted Share Units shall vest on the
second anniversary of the Grant Date, and the final 33.34% of the Restricted
Share Units shall vest on the third anniversary of the Grant Date (each such
vesting date, the “Vesting Date” with respect to the Restricted Share Units
scheduled to vest on such date). Notwithstanding the foregoing, in the event of
a Change of Control prior to Awardee’s Termination of Employment, the Restricted
Share Units shall vest in full.

2. Transferability. The Restricted Share Units shall not be transferable.

3. Termination of Employment. Except as set forth below, if a Termination of
Employment occurs prior to the vesting of a Restricted Share Unit, such
Restricted Share Unit shall be forfeited by Awardee.

(a) Termination of Employment by Reason of Death. If a Termination of Employment
occurs prior to the vesting in full of the Restricted Share Units by reason of
Awardee’s death, then any unvested Restricted Share Units shall vest in full and
shall not be forfeited.

(b) Termination of Employment by Reason of Retirement or Disability. If a
Termination of Employment occurs by reason of Retirement or Disability prior to
the vesting in full of the Restricted Share Units, then any Restricted Share
Units which have not vested on such date of Termination of Employment will, at
the Company’s election, either vest immediately or continue to vest in
accordance with the original vesting schedule, provided that, in the case of
Retirement, Awardee complies with his obligation to perform consulting services
as described in the Second Amended and Restated Employment Agreement, between
the Company and Awardee, dated April 17, 2006, as subsequently amended (the
“Employment Agreement”). Notwithstanding the foregoing, if Awardee dies after
Retirement or Disability, but before the Restricted Share Units are fully
vested, the provisions of Paragraph 3(a) of this Agreement shall apply.

(c) Other Termination of Employment. For the purposes of this Paragraph 3,
Termination of Employment shall mean the termination of both the Employment
Period and the Consulting Period under the Employment Agreement, as such terms
are defined in the Employment Agreement. Upon a Termination of Employment by the
Company without Cause or by the Awardee with Good Reason, as such terms are
defined in the Employment Agreement, any Restricted Share Units which have not
vested on such date of Termination of Employment will become fully vested as of
such date.



--------------------------------------------------------------------------------

4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall mean engaging in any conduct described in
Section 9(b), 9(c), 9(f) or 9(g) of the Employment Agreement. As used herein,
“Competitor Triggering Conduct” shall mean engaging in any conduct described in
Section 9(d) or 9(e) of the Employment Agreement.

5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as an
Employee with the Cardinal Group and for two years following a Termination of
Employment (without regard to the Consulting Period as defined in the Employment
Agreement) regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee engages in Triggering Conduct during the time period set
forth in the preceding sentence or in Competitor Triggering Conduct as defined
above, then:

(a) any Restricted Share Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to Paragraph 6 hereof shall immediately and automatically terminate, be
forfeited, and cease to exist; and

(b) Awardee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by Awardee resulting from the settlement of all Restricted Share Units
pursuant to Paragraph 6 hereof (measured as of the settlement date (i.e., the
market value of the Restricted Share Units on such settlement date)) that have
already been settled and that had vested at any time within two years prior to
the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If Awardee
engages only in Competitor Triggering Conduct, then the Look-Back Period shall
be shortened to exclude any period more than one year prior to Awardee’s
Termination of Employment, but including any period between the time of
Termination of Employment and the time of Awardee’s engaging in Competitor
Triggering Conduct.

Awardee may be released from his or her obligations under this Paragraph 5 if
and only if the Administrator (or its duly appointed designee) determines, in
writing and in its sole discretion, that such action is in the best interests of
the Company. Nothing in this Paragraph 5 constitutes a so-called “noncompete”
covenant. This Paragraph 5 does, however, prohibit certain conduct while Awardee
is associated with the Cardinal Group and thereafter and does provide for the
forfeiture or repayment of the benefits granted by this Agreement under certain
circumstances, including, but not limited to, Awardee’s acceptance of employment
with a Competitor. Awardee agrees to provide the Company with at least 10 days
written notice prior to directly or indirectly accepting employment with, or
serving as a consultant or advisor or in any other capacity to, a Competitor,
and further agrees to inform any such new employer, before accepting employment,
of the terms of this Paragraph 5 and Awardee’s continuing obligations contained
herein. No provision of this Agreement shall diminish, negate or otherwise
impact any separate noncompete or other agreement to which Awardee may be a
party, including, but not limited to, any of the Certificates of Compliance with
Company Policies and/or the Certificates of Compliance with Company Business
Ethics Policies; provided, however, that to the extent that any provisions
contained in any other agreement are inconsistent in any manner with the
restrictions and covenants of Awardee contained in this Agreement, the
provisions of this Agreement shall take precedence and such other inconsistent
provisions shall be null and void; provided, further, however, that the
provisions of the Employment Agreement and Paragraph 13 of this Agreement shall
take precedence over this Paragraph 5(b). Awardee acknowledges and agrees that
the provisions contained in this Agreement are being made for the benefit of the
Company in consideration of Awardee’s receipt of the Restricted Share Units, in
consideration of employment, in consideration of exposing Awardee to the
Company’s business operations and confidential information, and for other good
and valuable consideration, the adequacy of which consideration is hereby
expressly confirmed. Awardee further acknowledges that the receipt of the
Restricted Share Units and execution of this Agreement are voluntary actions on
the part of Awardee and

 

2



--------------------------------------------------------------------------------

that the Company is unwilling to provide the Restricted Share Units to Awardee
without including the restrictions and covenants of Awardee contained in this
Agreement. Further, the parties agree and acknowledge that the provisions
contained in Paragraphs 4 and 5 are ancillary to, or part of, an otherwise
enforceable agreement at the time the agreement is made.

6. Payment. Subject to the provisions of Paragraphs 4 and 5 of this Agreement,
and unless Awardee makes an effective election to defer receipt of the Shares
represented by the Restricted Share Units, on the date of vesting of any
Restricted Share Unit, Awardee shall be entitled to receive from the Company
(without any payment on behalf of Awardee other than as described in Paragraph
11) the Shares represented by such Restricted Share Unit; provided, however,
that, subject to the next sentence, in the event that such Restricted Share
Units vest prior to the applicable Vesting Date as a result of the death of
Awardee or as a result of a Change of Control or otherwise, Awardee shall be
entitled to receive the corresponding Shares from the Company on the date of
such vesting. Notwithstanding the proviso of the preceding sentence, if
Restricted Share Units vest as a result of the occurrence of a Change of Control
or otherwise under circumstances where such occurrence would not qualify as a
permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Code Section 409A applies to such
distribution, such proviso shall not apply and Awardee shall be entitled to
receive the corresponding Shares from the Company on the date that would have
applied absent such proviso. Elections to defer receipt of the Shares beyond the
date of settlement provided herein may be permitted in the discretion of the
Administrator pursuant to procedures established by the Administrator in
compliance with the requirements of Section 409A of the Code.

7. Dividend Equivalents. Awardee shall not receive cash dividends on the
Restricted Share Units but instead shall, with respect to each Restricted Share
Unit, receive a cash payment from the Company on each cash dividend payment date
with respect to the Shares with a record date between the Grant Date and the
settlement of such unit pursuant to Paragraph 6 hereof, such cash payment to be
in an amount equal to the dividend that would have been paid on the Common Share
represented by such unit. Cash payments on each cash dividend payment date with
respect to the Shares with a record date prior to a Vesting Date shall be
accrued until the Vesting Date and paid thereon (subject to the same vesting
requirements as the underlying Restricted Share Units award).

8. Holding Period Requirement. If Awardee is classified as an “officer” of the
Company within the meaning of Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended, on the Grant Date, then, as a condition to receipt of the
Restricted Share Units, Awardee hereby agrees to hold, until the first
anniversary of the applicable Vesting Date (or, if earlier, the date of
Awardee’s Termination of Employment), the Shares issued pursuant to settlement
of such units (less any portion thereof withheld in order to satisfy all
applicable federal, state, local or foreign income, employment or other tax).

9. Right of Set-Off. By accepting these Restricted Share Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee by any
member of the Cardinal Group from time to time (including, but not limited to,
amounts owed to Awardee as wages, severance payments or other fringe benefits)
to the extent of the amounts owed to the Cardinal Group by Awardee under this
Agreement.

10. No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the Restricted Share Units, including, without limitation, Awardee
shall not have the right to vote the Shares represented by the Restricted Share
Units.

 

3



--------------------------------------------------------------------------------

11. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Share Units (including taxes owed with respect to
the cash payments described in Paragraph 7 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Share Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Share Units or the subsequent sale of Shares issuable pursuant to the Restricted
Share Units. The Company does not commit and is under no obligation to structure
the Restricted Share Units to reduce or eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Share Units (e.g., vesting or settlement) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Awardee’s acceptance of this Agreement constitutes Awardee’s
instruction and authorization to the Company to withhold on Awardee’s behalf the
number of Shares from those Shares issuable to Awardee at the time when the
Restricted Share Units become vested and payable as the Company determines to be
sufficient to satisfy the Tax Withholding Obligation. In the case of any amounts
withheld for taxes pursuant to this provision in the form of Shares, the amount
withheld shall not exceed the minimum required by applicable law and
regulations. The Company shall have the right to deduct from all cash payments
paid pursuant to Paragraph 7 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.

12. Beneficiary Designation. Awardee may designate a beneficiary to receive any
Shares to which Awardee is entitled with respect to the Restricted Share Units
which vest as a result of Awardee’s death. Notwithstanding the foregoing, if
Awardee engages in Triggering Conduct or Competitor Triggering Conduct as herein
defined, the Restricted Share Units subject to such beneficiary designation
shall be subject to the Special Forfeiture/Repayment Rules and the Company’s
Right of Set-Off or other right of recovery set forth in this Agreement, and all
rights of the beneficiary shall be subordinated to the rights of the Company
pursuant to such provisions of this Agreement. Awardee acknowledges that the
Company may exercise all rights under this Agreement and the Plan against
Awardee and Awardee’s estate, heirs, lineal descendants and personal
representatives and shall not be limited to exercising its rights against
Awardee’s beneficiary.

13. Governing Law/Venue. This Agreement shall be governed by the laws of the
State of Ohio, without regard to principles of conflicts of law, except to the
extent superceded by the laws of the United States of America. The parties agree
and acknowledge that the laws of the State of Ohio bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Share
Units and benefits granted herein would not be granted without the governance of
this Agreement by the laws of the State of Ohio. In addition, all legal actions
or proceedings relating to this Agreement shall be brought in state or federal
courts located in Franklin County, Ohio, and the parties executing this
Agreement hereby consent to the personal jurisdiction of such courts. Awardee
acknowledges that the covenants contained in Paragraphs 4 and 5 of this
Agreement are reasonable in nature, are fundamental for the protection of the
Company’s legitimate business and proprietary interests, and do not adversely
affect Awardee’s ability to earn a living in any capacity that does not violate
such covenants. The parties further agree that in the event of any violation by
Awardee of any such covenants, the Company will suffer immediate and irreparable
injury for which there is no adequate remedy at law. In the event of any
violation or attempted

 

4



--------------------------------------------------------------------------------

violations of the restrictions and covenants of Awardee contained in this
Agreement, the Cardinal Group shall be entitled to specific performance and
injunctive relief or other equitable relief, including the issuance ex parte of
a temporary restraining order, without any showing of irreparable harm or
damage, such irreparable harm being acknowledged and admitted by Awardee, and
Awardee hereby waives any requirement for the securing or posting of any bond in
connection with such remedy, without prejudice to the rights and remedies
afforded the Cardinal Group hereunder or by law. In the event that it becomes
necessary for the Cardinal Group to institute legal proceedings under this
Agreement, Awardee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company with regard to such proceedings.
Any provision of this Agreement which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.

14. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. The Administrator may
delegate its functions under this Agreement to an officer of the Cardinal Group
designated by the Administrator (hereinafter the “Designee”). In fulfilling its
responsibilities hereunder, the Administrator or its Designee may rely upon
documents, written statements of the parties or such other material as the
Administrator or its Designee deems appropriate. The parties agree that there is
no right to be heard or to appear before the Administrator or its Designee and
that any decision of the Administrator or its Designee relating to this
Agreement, including, without limitation, whether particular conduct constitutes
Triggering Conduct or Competitor Triggering Conduct, shall be final and binding
unless such decision is arbitrary and capricious; provided, however, that to the
extent that any provisions in this Paragraph 14 are inconsistent in any manner
with the terms of Section 9(i) of the Employment Agreement, the provisions of
the Employment Agreement shall take precedence and such other inconsistent
provisions shall be null and void.

15. Employment Agreement. Awardee acknowledges that the Restricted Share Units
granted hereunder, in tandem with the grant as of the date hereof by the Company
to the Awardee of an option in respect of 198,762 Common Shares, satisfy in full
the Company’s obligation under Section 3(b)(iii)(B) of the Employment Agreement
with respect to incentive awards required to be made not later than
September 30, 2006. Sections 3 and 5 of the Employment Agreement set forth
certain rules in respect of the treatment of restricted share units upon the
Awardee’s termination of employment, and the Employment Agreement sets forth
certain rules in respect of the application of restrictive covenants set forth
in restricted share unit agreements to the Awardee. The parties acknowledge that
such rules set forth in the Employment Agreement apply to the Restricted Share
Units granted hereunder, and further acknowledge that in the event of any
conflict between such rules and the terms of this Agreement, such rules shall
govern.

16. Prompt Acceptance of Agreement. The Restricted Share Unit grant evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

17. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic

 

5



--------------------------------------------------------------------------------

means or to request Awardee’s consent to participate in the Plan by electronic
means. Awardee hereby consents to receive such documents by electronic delivery
and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of restricted share unit grants and the
execution of restricted share unit agreements through electronic signature.

18. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: Chief Legal Officer

Facsimile: (614) 757-2797

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.

 

CARDINAL HEALTH, INC.

By:

 

/s/ Carole S. Watkins

Its:

  Chief Human Resources Officer

 

6



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he has received a copy of the Plan, a copy
of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated February 22, 2006 pertaining to the Plan;
(b) accepts this Agreement and the Restricted Share Units granted to him under
this Agreement subject to all provisions of the Plan and this Agreement,
including the provisions in the agreement regarding “Triggering
Conduct/Competitor Triggering Conduct” and “Special Forfeiture/

Repayment Rules” set forth in Paragraphs 4 and 5 above; (c) represents that he
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
manually signed the Agreement; (d) represents and warrants to the Company that
he is purchasing the Restricted Share Units for his own account, for investment,
and not with a view to or any present intention of selling or distributing the
Restricted Share Units either now or at any specific or determinable future time
or period or upon the occurrence or nonoccurrence of any predetermined or
reasonably foreseeable event; and (e) agrees that no transfer of the Shares
delivered in respect of the Restricted Share Units shall be made unless the
Shares have been duly registered under all applicable Federal and state
securities laws pursuant to a then-effective registration which contemplates the
proposed transfer or unless the Company has received a written opinion of, or
satisfactory to, its legal counsel that the proposed transfer is exempt from
such registration.

 

ROBERT D. WALTER (“Awardee”)

/s/ Robert D. Walter

Signature

8-31-06

Date

 

7